Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-20 rejected under 35 U.S.C. 101 because 

the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) 
determine a plurality of quantum-mechanical system representations based on the particle composition information and the symmetry configuration information,
determine a plurality of symmetry configuration basis states for the plurality of quantum-mechanical system representations, and 
determine a mapping between the plurality of symmetry configuration basis states and a plurality of basis states spanning a plurality of computational spaces of a quantum processor.



These limitations of determine a plurality of quantum-mechanical system representations based on the particle composition information and the symmetry configuration information,
determine a plurality of symmetry configuration basis states for the plurality of quantum-mechanical system representations, and 
determine a mapping between the plurality of symmetry configuration basis states and a plurality of basis states spanning a plurality of computational spaces of a quantum processor. That is, other than reciting “controller” nothing in the claim element precludes the step from practically being performed in the mind.

Determining particle composition  and symmetry configuration, determining plurality of quantum mechanical system representation based on the particle composition information and symmetry configuration information, determine a plurality of symmetry configuration basis states for the plurality of quantum-mechanical system representations  and  determine a mapping between the plurality of symmetry configuration basis states and a plurality of basis states spanning a plurality of computational spaces of a quantum processor – all are the mental process, as determination can be performed in the mind based on the data collected or data available using pen and paper. Accordingly, the claim 15 and 16 recites an abstract idea. And dependent claims. 

This judicial exception is not integrated into a practical application. The claim only recites one additional element – using a controller to perform determination. The processor in either step is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of analyzing data and giving certain result. In addition, register, to hold plurality of information, in claim 15, is a generic computing component. Furthermore, mapper is receiving or collects data as described in the paragraph of 0028 and 0029.  Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The abstract idea, here, is not used to improve technology but to provide result of data analysis using data collection method.   
Furthermore, claim recites data collection method which is insignificant extra solution of abstract idea. The claim recites: closed chemical system, molecular fluorine system, quantum processor for performing or collecting information from. 
 Determination is performed after collecting data using sensors and data collection is insignificant extra solution as well as storing data is insignificant extra solution as mentioned down below. Furthermore, instant application in 0028 provides data collection using sensors for the determination and/or received data for determination, data gathered from devices is mere data collecting method with insignificant activity [Mpep: 2106.05(g) provides evidenced 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis) ]. Data gathering is a court recognized well understood, routing and conventional activity in the field. See MPEP 2106.05(d): Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information) and Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.
  The controller to perform functions does not provide any additional improvement to the technology. 

The claim(s) do not include additional elements that are enough to amount to significantly more than the judicial exception because determination is performed for the data of closed quantum mechanical system or alternative systems recited in the dependent claims and controller is a generic processor performing determination based on information from the disclosed system The Symantec, TLI, and OIP Techs. Court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here).  Therefore, claims is directed to an abstract idea and ineligible.

Similarly claim 2-14 comprises insignificant extra solution for the data collection and use data for determination of the certain result is a mental process.  

Similarly, 15-20 are directed to abstract idea and are ineligible.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHAB R PANDEY whose telephone number is (571)270-0176. The examiner can normally be reached Monday-Friday 9:00-5:00(ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed A Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHAB R PANDEY/Primary Examiner, Art Unit 2187